Citation Nr: 0026327	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1941 
to August 1942, and from January 1945 to June 1946.  He was a 
prisoner-of-war from April 1942 to August 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  

In July 1999 the Board remanded this case to schedule a 
personal hearing at the RO.  The record shows that a RO 
hearing was scheduled for February 2000, and that the 
appellant failed to report for this hearing.  The case has 
since been returned to the Board for further appellate 
review.  


FINDING OF FACT

The veteran had no pending claims for VA benefits at the time 
of his death.  


CONCLUSION OF LAW

The appellant's claim for accrued benefits is without legal 
merit.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (1999).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).


The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:

(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).


Factual Background

In April 1983 the veteran submitted an application claiming 
entitlement to service connection for malnutrition, failing 
eyesight due to a cataract and optic atrophy, avitaminosis, 
skin disease, helminthiasis, and beriberi heart disease.  

An April 1983 discharge report from the Veterans Memorial 
Medical Center noted that the veteran had been diagnosed with 
malnutrition secondary to malabsorption, cardiac hypertrophy 
with aortic regurgitation (cause unknown), neurodermatosis 
with a superimposed fungal infection, and cataracts.  It was 
also noted that parasitism (helminthiasis) needed to be ruled 
out.  




On VA examination in November 1983 the veteran was diagnosed 
with a cataract, myopia, post-operative aphakia, hypertensive 
and arteriosclerotic heart disease, benign prostatic 
hypertrophy, a mild urinary tract infection, hyperuricemia of 
undetermined etiology, tinea versicolor of the trunk, 
eosinophilia of undetermined etiology, and malnutrition 
probably secondary to malabsorption.  It was noted that 
beriberi with heart disease was not evident on examination.  
Testing for helminthiasis was not performed because of the 
veteran's inability to submit a stool specimen.  

In December 1983 the RO notified the veteran that it was 
denying service connection for beriberi with heart disease, 
malnutrition with avitaminosis, helminthiasis, malaria, 
hypertensive and arteriosclerotic heart disease, 
neurodermatitis, a cataract with myopic astigmatism, benign 
prostatic hypertrophy with a urinary tract infection, and 
tinea versicolor.  

The veteran appealed the RO's December 1983 determination and 
subsequently perfected his appeal.  

In December 1984 the Board denied service connection for 
beriberi with heart disease, malnutrition with avitaminosis, 
helminthiasis, malaria, hypertensive and arteriosclerotic 
heart disease, neurodermatitis, a cataract with myopic 
astigmatism, benign prostatic hypertrophy with a urinary 
tract infection, and tinea versicolor.  

In December 1985 the veteran requested reconsideration of the 
December 1984 Board decision.  In June 1986 the RO notified 
the veteran that he had not submitted new facts or findings 
which could serve as a basis for reopening his claim.  In 
addition, in September 1996 the Chairman notified the veteran 
that he had reviewed the Board's decision and could find no 
reason to disagree with the conclusions reached by the Board.  




The veteran passed away in January 1996.  In July 1996, the 
appellant submitted her claim for dependency and indemnity 
compensation, including accrued benefits.  


Analysis

In the instant case, the Board concludes that there were no 
claims for VA benefits pending at the time of the veteran's 
death.  

The Board issued a final decision denying the veteran's 
various claims of service connection in December 1984, and 
the veteran did not submit a timely appeal with respect to 
this decision.  His request for reconsideration was not 
submitted until December 1985, a little over one year after 
the issuance of the December 1984 Board decision.  
38 U.S.C.A. § 7266(a) (West 1991 & Supp. 2000).  

In addition, the veteran did not appeal the RO's June 1986 
determination that new evidence had not been presented to 
serve as a basis for reopening her claim.  See 38 C.F.R. 
§§ 20.201, 20.302.  

As was stated above, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, supra.  

Since there were no claims for VA benefits pending at the 
time of the veteran's death, the appellant's claim for 
accrued benefits must be denied as a matter of law.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000.  


ORDER

Entitlement to accrued benefits is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


